Citation Nr: 0619766	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertrophic 
cardiomyopathy, status post pacemaker implant.

2.  Entitlement to an increased rating for bursitis of the 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bursitis of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in April 2003, the RO confirmed and 
continued the 10 percent evaluations in effect for bursitis 
of each knee.  In a September 2004 rating decision, the RO 
denied the veteran's claim for service connection for 
hypertrophic cardiomyopathy, status post pacemaker implant.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record discloses that the veteran was examined by the VA 
for his bilateral knee disability in April 2005.  The RO did 
not reconsider the increased rating claims, nor issue a 
supplemental statement of the case.  The Board observes that 
a supplemental statement of the case shall be furnished if 
the RO receives additional pertinent evidence after the 
statement of the case has been issued and before the appeal 
is certified to the Board.  See 38 C.F.R. § 19.31 (2005).  In 
this case, the appeal was not certified to the Board until 
May 2005.  

The veteran submitted a statement from a private physician 
concerning his claim for service connection for a heart 
condition in May 2005.  A waiver of RO consideration was not 
furnished with this statement.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider all evidence 
received following the November 2003 
statement of the case addressing the 
veteran's claims for an increased rating 
for bursitis of each knee, and since the 
October 2004 statement of the case that 
addressed the veteran's service connection 
claim. 

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


